Covello, J., with whom Hull, J.,
joins, dissenting. I do not believe that the defendant has shown that it is more probable than not that the introduction of the “subsequent crimes” testimony influenced the trial’s outcome. I would therefore not order a new trial.
“ When a trial error in a criminal case does not involve a constitutional violation the burden is on the defendant to demonstrate the harmfulness of the court’s error. State v. Ruth, 181 Conn. 187, 196-97, 435 A.2d 3 (1980). The defendant must show that it is more probable than not that the erroneous action of the court affected the result. Id.; State v. McClain, 171 Conn. 293, 300, 370 A.2d 928 (1976).’ State v. Jones, 205 Conn. 723, 732, 535 A.2d 808 (1988).” State v. *119Vilalastra, 207 Conn. 35, 47, 540 A.2d 42 (1988). Thus, in the context of this case, with the overwhelming evidence of the defendant’s identity, the defendant must demonstrate, therefore, that the introduction of the “subsequent crimes” testimony, despite the court’s careful limiting instruction, improperly influenced the verdict.
The majority overlooks the cumulative effect of: (1) the terrifyingly specific circumstances under which Mrs. Brownlow had an opportunity to form a specific and lasting impression of the defendant; (2) the positive and certain manner in which she thereafter recalled him; (3) the defendant’s own reaction when he again observed Mrs. Brownlow; and (4) the trial court’s very specific limiting instructions concerning the “subsequent crimes” evidence.
The jury learned that as the Brownlows lay asleep, at approximately 6 a.m., they were awakened when their bedroom door burst open, the lights were turned on and two black men with guns entered the room. The lights in the bedroom were very bright. The first man who entered proceeded to James Brownlow’s side of the bed and held a handgun to his head. The second man, identified as the defendant, followed the first man into the room and pointed his handgun at Mrs. Brown-low’s head. The man identified as the defendant, wore a fiberglass painter’s mask that covered the lower part of his nose and mouth. While pointing his weapon at Mrs. Brownlow, the defendant rifled through the dresser drawers on her side of the bed. When the defendant’s partner became agitated at the apparent lack of valuable goods, Mrs. Brownlow sat up, took off her engagement ring, and gave it to the defendant. When she gave her ring to him, she got a very good look at his face. She then laid on her side and continued to watch the defendant who was, for the most part, no more than two or three feet from her throughout the entire fifteen minutes the incident lasted.
*120Although initially uncertain of her ability to identify either burglar, Mrs. Brownlow described the defendant as “a dark-complexioned black male with short hair, approximately 5’10” or 11” tall, with a muscular build. He was wearing a sweatshirt under a medium length dark gray or black coat. She later stated that the defendant’s facial features (his prominent widow’s peak and his swollen eyes), were very distinctive and told the jury that she was “extremely certain” as to his identification. When asked to identify the defendant in a lineup of others, Mrs. Brownlow was “very certain” as to her identification and made it while the defendant was being brought into the courtroom with the other prisoners. It was at this time that the defendant appeared to tell someone nearby, “She saw me.”
Further, in connection with the other crimes evidence, the trial court specifically charged the jury: “[I]f you do not believe [the evidence offered of a separate crime] or even if you do, if you find that it does not logically, rationally, and conclusively support the issues or the element for which it is being offered by the State, namely identity, then you may not consider that testimony for any purpose. The danger of receiving evidence of prior misconduct, even for the limited purpose of attempting to prove identity, is that it may predispose your mind uncritically to believe the defendant may be guilty of the offense here charged merely because of the alleged prior misconduct.”
“The jury is presumed, in the absence of an indication to the contrary, to have followed the instructions of the trial court.” State v. Moye, 199 Conn. 389, 396, 507 A.2d 1001 (1986). If the evidence of the separate crime was not “ ‘sufficiently distinctive to support a reasonable belief that the same person committed both’[;] State v. Ibraimov, [187 Conn. 348, 354, 446 A.2d 382 (1982)]”; State v. Braman, 191 Conn. 670, 681, 469 *121A.2d 760 (1983); it must be presumed that the jury followed the trial court’s instructions and concluded that the evidence did not “logically, rationally and conclusively” support the issue of identification and therefore, could “not Poe] considered] ... for any purpose.”
Accordingly, I dissent.